In two misbehavior reports, petitioner was charged with making threats, conspiring to introduce drugs into the facility, attempting to smuggle, bribery/extortion and possessing unauthorized organization materials in violation of the facility’s disciplinary rules. Following a tier III disciplinary hearing, petitioner was found guilty of all charges and that determination was upheld on administrative appeal. This CPLR article 78 proceeding ensued.
Initially, we note that petitioner’s plea of guilty to the charge of possession of unauthorized organization materials that was contained in the second misbehavior report precludes his present challenge to that determination (see Matter of Nelson v Goord, 10 AD3d 773, 774 [2004]; Matter of Williams v Selsky, 282 AD2d 849, 849 [2001]). Contrary to petitioner’s contentions, the first misbehavior report, the complaining inmate’s written statement and the testimony received at the hearing provide substantial evidence of petitioner’s guilt as to the remaining charges (see Matter of Reed v Goord, 16 AD3d 796, 796 [2005]; Matter of Mays v Portuondo, 287 AD2d 844 [2001]). Petitioner’s remaining contentions are either unpreserved for our review or without merit.
Mercure, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.